DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 7/16/18. It is noted, however, that applicant has not filed a certified copy of the SE1850905-9 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Species II (drawn to figs. 3A-D) in the reply filed on 6/22/21 is acknowledged.  The traversal is on the ground(s) that the species can be combined and are not mutually exclusive, and that the species do not require a significantly different field of search, such that the search burden is not serious.  This is found persuasive. The requirement for restriction has been withdrawn.
Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  
“facilitating” in claim 1, line 11, should be amended to recite --to facilitate--
“a user’s” in claim 6, line 4 should be amended to recite --the user’s--
“facilitating” in claim 11, line 13, should be amended to recite --to facilitate--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “the circumference” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the claim recites the limitation “the longitudinal extension” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim recites the limitation “elastic material such as elastomer or a combination of elastomer and polyester” in lines 2-3. This limitation is unclear, because it cannot be determined whether “elastomer or a combination of elastomer and polyester” are mere suggestions or are required by the claim. Therefore, the scope of the claim is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 7,025,738 B2 in view of Gidney US 1,995,261.
Regarding claim 1, Hall discloses an orthosis (fig. 1, the entire device; and col. 1, lines 9-20) comprising: a tubular sleeve 1 having an inlet opening 4 (fig. 1), the tubular sleeve 1 being formed of a stretchable, textile-based material such that the tubular sleeve 1 is radially collapsible when being in a non-worn condition and is circumferentially stretchable to adapt to a shape of a limb of a user when being worn thereon (col. 5, lines 2-20, the sleeve 1 comprises elastomeric polymer layers 14/15 and resilient film 11, which permit stretching of sleeve 1 to accommodate the limb; thus, this material is capable of collapsing when not worn and circumferentially stretching to adapt to the limb).
Hall is silent on the orthosis further comprising a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135° of the inlet opening, and wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape facilitating insertion of the limb through the inlet opening into the orthosis.
However, Gidney teaches an analogous sleeve-shaped device A for the leg (fig. 1) comprising a circumferentially expandable reinforcement member 3 arranged at the inlet opening (fig. 1 and p. 1, left column, lines 34-45, rods 3 encircle the resilient garter strip 1, which surrounds the upper inlet opening of the sleeve A; the rods 3 are described as “spring” rods, meaning they would be circumferentially expandable, and they hold the garter strip 1 in ring-shaped form, thus providing reinforcement) and circumscribing at least 135° of the inlet opening (figs. 3 and 4 and p. 1, left column, lines 45-55, the beveled ends of the garter strip 1 overlap, such that the rods 3 extend about 360° around the inlet), and wherein the reinforcement member 3 is resilient and provides a radially outwardly directed force onto the tubular sleeve A and thereby retains the inlet opening in an open shape facilitating insertion of the limb through the inlet opening into the sleeve-shaped device A (p. 1, left column, lines 40-45, the spring rods tend to hold the strip in ring-shaped form, which would facilitate insertion of the limb through the opening).

Regarding claim 2, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall is silent on the expandable reinforcement member being selected from the group consisting of a spiral having at least one full turn, a wire forming an open loop and a slit tube.
However, Gidney further teaches the expandable reinforcement member 3 being selected from the group consisting of a spiral having at least one full turn, a wire forming an open loop (p. 1, left column, line 40, spring rods 3, which may be considered wires; furthermore, the rods 3 are in garter strip 1, which encircle the sleeve A to form an open loop about the inlet, as in fig. 7) and a slit tube.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the expandable reinforcement member of Hall in view of Gidney to be selected from the group consisting of a spiral having at least one full turn, a wire forming an open loop and a slit tube, as taught by Gidney, to hold the inlet of the orthosis in a circular or ring-shaped form (p. 1, left column, lines 43-45), giving the orthosis more structure and making it easier to don; furthermore, the sleeve would be capable of being rolled in position about different parts of the leg, should it be desired (p. 1, left column, lines 1-6).
Regarding claim 4, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall is silent on the expandable reinforcement member circumscribing at least 180° and less than 900° of the inlet opening.
However, Gidney further teaches the expandable reinforcement member 3 circumscribing at least 180° and less than 900° of the inlet opening (figs. 3 and 4 and p. 1, left column, lines 45-55, the beveled ends of the garter strip 1 overlap, such that the rods 3 extend about 360° around the inlet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the expandable reinforcement member of Hall in view of Gidney to circumscribe at least 180° and less than 900° of the inlet opening, as taught by Gidney, to hold the inlet of the orthosis in a circular or ring-shaped form (p. 1, left column, lines 43-45), giving the orthosis more structure and making it easier to don; furthermore, the sleeve would be capable of being rolled in position about different parts of the leg, should it be desired (p. 1, left column, lines 1-6).
Regarding claim 5, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall is silent on the expandable reinforcement member circumscribing at least 270° and less than 720° of the inlet opening.
However, Gidney further teaches the expandable reinforcement member 3 circumscribing at least 270° and less than 720° of the inlet opening (figs. 3 and 4 and p. 1, left column, lines 45-55, the beveled ends of the garter strip 1 overlap, such that the rods 3 extend about 360° around the inlet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the expandable reinforcement member of Hall in view of Gidney to circumscribe at least 270° and less than 720° of the inlet opening, as 
Regarding claim 6, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall further discloses the tubular sleeve 1 comprising at least one of a fold, a through-going channel or loop 26, configured to present an engagement portion, said engagement portion being configured to interact with a pulling tool or a user’s or an assistant’s fingers facilitating pulling the orthosis over the limb (fig. 1 and col. 6, lines 5-8, loops 26 are capable of receiving fingers to facilitate pulling the garment on).
Regarding claim 7, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall further discloses the tubular sleeve 1 further comprising an outlet opening 5 (fig. 1).
Regarding claim 8, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall further discloses the tubular sleeve 1 further comprising a supporting rail 24 having an extension along the longitudinal extension of the tubular sleeve 1 (fig. 1 and col. 5, line 66-col. 6, line 5).
Regarding claim 9, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall further discloses the orthosis being a knee orthosis (fig. 1), an ankle-foot orthosis, a leg orthosis, a hand orthosis, an arm orthosis, or an elbow orthosis.
Regarding claim 10, Hall in view of Gidney discloses the claimed invention as discussed above.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 7,025,738 B2 in view of Gidney US 1,995,261 further in view of Pflaster et al. US 8,894,594 B2.
Regarding claim 3, Hall in view of Gidney discloses the claimed invention as discussed above.
Hall is silent on the reinforcement member being movably received in a channel extending along the circumference of the inlet opening.
However, Pflaster teaches a support for the lower limb (col. 1, lines 11-14; col. 14, lines 3-6) comprising a reinforcement member 34 that is movably received in a channel extending along the circumference of the inlet opening (figs. 11 and 12 and col. 12, lines 24-33, tensile members 34 pass through channels as opposed to being fixed; fig. 11 in particular shows the tensile member 34 extending along the circumference of an inlet opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reinforcement member of Hall in view of Gidney to be movably received in a channel extending along the circumference of the inlet opening, as taught by Pflaster, which would allow the reinforcement member to better accommodate a variety of limbs in a comfortable manner, since it would be able to adjust to specific curvatures.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 7,025,738 B2 in view of Gidney US 1,995,261 further in view of Taylor et al. US 2014/0263486 A1.
Regarding claim 11, Hall discloses an orthosis system comprising: an orthosis (fig. 1, the entire device; and col. 1, lines 9-20), the orthosis comprising a tubular sleeve 1 having an inlet 
Hall is silent on the orthosis further comprising a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135° of the inlet opening, and wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape facilitating insertion of the limb through the inlet opening into the orthosis.
However, Gidney teaches an analogous sleeve-shaped device A for the leg (fig. 1) comprising a circumferentially expandable reinforcement member 3 arranged at the inlet opening (fig. 1 and p. 1, left column, lines 34-45, rods 3 encircle the resilient garter strip 1, which surrounds the upper inlet opening of the sleeve A; the rods 3 are described as “spring” rods, meaning they would be circumferentially expandable, and they hold the garter strip 1 in ring-shaped form, thus providing reinforcement) and circumscribing at least 135° of the inlet opening (figs. 3 and 4 and p. 1, left column, lines 45-55, the beveled ends of the garter strip 1 overlap, such that the rods 3 extend about 360° around the inlet), and wherein the reinforcement member 3 is resilient and provides a radially outwardly directed force onto the tubular sleeve A and thereby retains the inlet opening in an open shape facilitating insertion of the limb through the inlet opening into the sleeve-shaped device A (p. 1, left column, lines 40-45, the spring rods tend to hold the strip in ring-shaped form, which would facilitate insertion of the limb through the opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the orthosis of Hall with a circumferentially 
Hall in view of Gidney is silent on a pulling tool.
However, Taylor teaches an analogous tubular sleeve 52 comprising a pulling tool 10 (figs. 4 and 5 and [0025], tool 10 utilized to pull the sock up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the orthosis system of Hall in view of Gidney with a pulling tool, as taught by Taylor, to pull the orthosis sleeve easily and with minimal bending ([0009]).
Regarding claim 12, Hall in view of Gidney further in view of Taylor discloses the claimed invention as discussed above.
Hall further discloses the orthosis being a knee orthosis (fig. 1), an ankle-foot orthosis, a leg orthosis, a hand orthosis, an arm orthosis, or an elbow orthosis.
Regarding claim 13, Hall in view of Gidney further in view of Taylor discloses the claimed invention as discussed above.
Hall in view of Gidney is silent on the orthosis including a pulling tool engagement portion.
However, Taylor further teaches the tubular sleeve 52 including a pulling tool engagement portion 54 (figs. 4 and 5 and [0025], outer upper portion 54 is folded over to engage arms 30a/b of tool 10).

Regarding claim 14, Hall in view of Gidney further in view of Taylor discloses the claimed invention as discussed above.
Hall in view of Gidney is silent on the puling tool comprising a t-shaped projection.
However, Taylor further teaches the puling tool 10 comprising a t-shaped projection (fig. 1, the arms 26/27 give the pulling tool 10 a T-shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the pulling tool of Hall in view of Gidney further in view of Taylor with a t-shaped projection, as taught by Taylor, to pull the orthosis sleeve easily and with minimal bending ([0009]); further, the flanges 26/27 allow engagement of the sock for pulling.
Regarding claim 15, Hall in view of Gidney further in view of Taylor discloses the claimed invention as discussed above.
Hall in view of Gidney is silent on the t-shaped projection being sized to fit within a folded portion of the orthosis.
However, Taylor further teaches the t-shaped projection being sized to fit within a folded portion 54 of the sleeve 52 (figs. 4 and 5 and [0025], the projections 30a/b of the T-shape fit within the folded over portion 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the t-shaped projection of Hall in view of Gidney further in view of Taylor to be sized to fit within a folded portion of the orthosis, as taught by Taylor, to pull the orthosis sleeve easily and with minimal bending ([0009]).
Claims 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 7,025,738 B2 in view of Gidney US 1,995,261 further in view of McAllister et al. US 7,975,886 B2.
Regarding claim 11, Hall discloses an orthosis system comprising: an orthosis (fig. 1, the entire device; and col. 1, lines 9-20), the orthosis comprising a tubular sleeve 1 having an inlet opening 4 (fig. 1), the tubular sleeve 1 being formed of a stretchable, textile-based material such that the tubular sleeve 1 is radially collapsible when being in a non-worn condition and is circumferentially stretchable to adapt to a shape of a limb of a user when being worn thereon (col. 5, lines 2-20, the sleeve 1 comprises elastomeric polymer layers 14/15 and resilient film 11, which permit stretching of sleeve 1 to accommodate the limb; thus, this material is capable of collapsing when not worn and circumferentially stretching to adapt to the limb).
Hall is silent on the orthosis further comprising a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135° of the inlet opening, and wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape facilitating insertion of the limb through the inlet opening into the orthosis.
However, Gidney teaches an analogous sleeve-shaped device A for the leg (fig. 1) comprising a circumferentially expandable reinforcement member 3 arranged at the inlet opening (fig. 1 and p. 1, left column, lines 34-45, rods 3 encircle the resilient garter strip 1, which surrounds the upper inlet opening of the sleeve A; the rods 3 are described as “spring” rods, meaning they would be circumferentially expandable, and they hold the garter strip 1 in ring-shaped form, thus providing reinforcement) and circumscribing at least 135° of the inlet opening (figs. 3 and 4 and p. 1, left column, lines 45-55, the beveled ends of the garter strip 1 overlap, such that the rods 3 extend about 360° around the inlet), and wherein the reinforcement member 3 is resilient and provides a radially outwardly directed force onto the tubular sleeve A and thereby retains the inlet opening in an open shape facilitating insertion of the limb through 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the orthosis of Hall with a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135° of the inlet opening, and wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape facilitating insertion of the limb through the inlet opening into the orthosis, as taught by Gidney, to hold the inlet of the orthosis in a circular or ring-shaped form (p. 1, left column, lines 43-45), giving the orthosis more structure and making it easier to don; furthermore, the sleeve would be capable of being rolled in position about different parts of the leg, should it be desired (p. 1, left column, lines 1-6).
Hall in view of Gidney is silent on a pulling tool.
However, McAllister teaches an analogous tubular sleeve 50a comprising a pulling tool 10 (fig. 1 and col. 2, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the orthosis system of Hall in view of Gidney with a pulling tool, as taught by McAllister, to pull the orthosis sleeve easily and with minimal bending or exertion (col. 2, lines 24-26).
Regarding claim 13, Hall in view of Gidney further in view of McAllister discloses the claimed invention as discussed above.
Hall further discloses the orthosis including a pulling tool engagement portion 26 (fig. 1, the pull tabs 26 capable of receiving and engaging with a pulling tool; col. 6, lines 5-8, one or more loops).
Regarding claim 16, Hall in view of Gidney further in view of McAllister discloses the claimed invention as discussed above.
Hall further discloses the engagement portion 26 including a through-going channel (col. 6, lines 5-8, the through-going channel being the circuit/channel formed through two or more loops, since there can be a plurality of loops).
Regarding claim 17, Hall in view of Gidney further in view of McAllister discloses the claimed invention as discussed above.
Hall in view of Gidney is silent on the through-going channel having an upper opening, the upper opening sized to accept a longitudinal handle of the pulling tool.
However, McAllister further teaches the through-going channel having an upper opening, the upper opening sized to accept a longitudinal handle of the pulling tool (fig. 3, one of the openings in one of the pull tabs 52 being the upper opening (since it is on the upper edge of the sock 50a), which forms part of the through-going channel that circuits through both tabs 52/52; col. 3, lines 7-11, clasp hook 28, which forms a longitudinal handle of the tool 10, since it is long and capable of being manipulated/held with the hands, extends through the openings of the tabs 52/52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the through-going channe of Hall in view of Gidney further in view of McAllister with an upper opening, the upper opening sized to accept a longitudinal handle of the pulling tool, as taught by McAllister, to pull the orthosis sleeve easily and with minimal bending or exertion (col. 2, lines 24-26).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 7,025,738 B2 in view of Gidney US 1,995,261 further in view of Taylor et al. US 2014/0263486 A1 and Cohen US 2014/0151412 A1.
Regarding claim 18, Hall in view of Gidney further in view of Taylor discloses the claimed invention as discussed above.

However, Taylor further teaches the pulling tool 10 comprising a t-shaped projection (fig. 1, the arms 26/27 give the pulling tool 10 a T-shape), a handle 18 connected to the projection (fig. 1 and [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the pulling tool of Hall in view of Gidney further in view of Taylor with a t-shaped projection, a handle connected to the projection, as taught by Taylor, to pull the orthosis sleeve easily and with minimal bending ([0009]); further, the flanges 26/27 allow engagement of the sock for pulling, and a handle 18 makes the tool easier to manipulate.
Hall in view of Gidney further in view of Taylor is silent on a strap, the strap connected to the handle.
However, Cohen teaches an analogous pulling tool 10 (fig. 1 and [0027]) comprising a strap, the strap connected to the handle 16 (fig. 1, there being a cord/strap attached to handle 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the pulling tool of Hall in view of Gidney further in view of Taylor with a strap, the strap connected to the handle, as taught by Cohen, for convenience of use, since the strap can be used to hang the tool or wrap around the wrist when using the tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiss US 3,727,812; Ferraioli US 2002/0139819 A1; Chesebro, Jr. et al. US 7,076,973 B1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786